—Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed October 23, 1991 and January 6, 1993, which directed that the award of death benefits be paid by the Special Fund for Reopened Cases.
Upon the death of her husband, claimant’s decedent applied to the Board for death benefits. We agree with the Board’s conclusion that this claim is not barred by Workers’ Compensation Law § 123 and, therefore, the Special Fund for Reopened Cases is liable for the payment of said death benefits under Workers’ Compensation Law § 25-a.
Cardona, P. J., Crew III, Casey, Weiss and Peters, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.